Citation Nr: 0427725	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits, to include whether the 
veteran filed a timely request for waiver.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  Jurisdiction over this appeal was 
subsequently transferred to the RO in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if any 
further action is required on his part.


REMAND

In June 2003, the Board remanded this appeal for the 
completion of additional development, namely the retrieval of 
certain documents from the Debt Management Center in St. 
Paul, Minnesota.  Although the RO thereafter associated such 
documents with the claims folder, it is not apparent that the 
RO then considered these documents in support of the 
veteran's appeal, to include the issuance of a supplemental 
statement of the case.  Therefore, the Board must again 
remand the appeal at this time, so that the RO may complete 
an initial review of all evidence received since its issuance 
of a statement of the case in April 2002, prior to any 
appellate consideration of this claim.  See 38 C.F.R. 
§ 19.31(c) (2003); 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO should again review the case on 
the basis of all pertinent evidence now 
associated with the claims file.  If the 
RO cannot grant the benefit sought on 
appeal in its entirety, then it should 
furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


